Exhibit 10.1






TRINITY INDUSTRIES, INC.


RESTRICTED STOCK UNIT AGREEMENT




THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), by and between TRINITY
INDUSTRIES, INC. (hereinafter called the “Company”) and [NAME] (hereinafter
called, the “Grantee”), is made as of [DATE] (the “Date of Grant”);


WITNESSETH:


WHEREAS, the Grantee complies with the requirements of eligibility for the award
of Restricted Stock Units under the Fourth Amended and Restated Trinity
Industries, Inc. 2004 Stock Option and Incentive Plan (the “Plan”); and


WHEREAS, the Company has determined to award to the Grantee
[TOTAL_SHARES_GRANTED] Restricted Stock Units (the “Units”), subject to the
terms of the Plan and conditions hereinafter set forth, as a retention
incentive, to encourage a sense of proprietorship by the Grantee and to
stimulate the active interest of the Grantee in promoting the development,
growth, performance and financial success of the Company by affording the
Grantee an opportunity to obtain an increased proprietary interest in the
Company so as to assure a closer identification between the Grantee’s interest
and the interest of the Company;


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, the parties hereto agree as follows:


1.
Grant of Restricted Stock Units.



Subject to the terms and conditions of the Plan, this Agreement and the
restrictions set forth below, the Company hereby grants to the Grantee the total
number of Units set forth above and hereby credits such Units to a separate
account maintained on the books of the Company. Each Unit shall be subject to
conversion into one Share, as herein provided.


2.
Stockholder Status.



The Grantee will have no rights as a stockholder (including, without limitation,
the right to vote and to receive dividends) with respect to the Units covered by
this Agreement until the issuance of Shares to the Grantee (in certificated or
book-entry form) upon the conversion of the Units into Shares. The Grantee, by
his or her execution of this Agreement, agrees to execute any documents
requested by the Company in connection with the conversion of the Units. Except
as otherwise provided in Sections 4 and 9 hereof, no adjustment shall be made
for dividends or other rights for which the record date is prior to the issuance
of such Shares.






--------------------------------------------------------------------------------




3.
Vesting; Forfeiture.



Subject to special vesting and forfeiture rules in this Agreement (including,
without limitation, the remedies set forth in Section 11(f) below) and subject
to certain restrictions and conditions set forth in the Plan, the Units will
become vested in accordance with the schedule set forth below, if, as of the
date(s) specified in the schedule, the Grantee is employed by the Company on
such date:
Date
Units





In addition, the Units will become 100% vested on the earliest to occur of the
following events, if the Grantee is employed by the Company on the date of such
event:


(a)death of the Grantee;


(b)termination of the Grantee’s employment for Disability (as defined in the
Plan); or


(c)the consent of the Committee, in its sole discretion, to vest the remaining
unvested Units, at any time after three years from the Date of Grant.


The date on which any Units become vested in accordance with this Section 3 is
the “Vesting Date” for such Units, and such vested Units are referred to herein
as, the “Vested Units.”


Subject to Section 18 of the Plan, and except as expressly provided otherwise by
a “Change in Control Agreement” by and between the Grantee and the Company that
is in effect at the time of a Change in Control (as defined in the Plan), upon a
Change in Control, the vesting of the unvested Units shall not be accelerated,
but rather the Units shall continue to vest in accordance with the schedule set
forth above. All of the unvested Units shall be forfeited by the Grantee to the
Company if, prior to vesting in accordance with this Section 3, the Grantee’s
employment with the Company terminates for any reason, other than death or
Disability. Upon forfeiture, all of the Grantee’s rights with respect to the
forfeited Units shall cease and terminate, without any further obligations on
the part of the Company.


4.
Dividend Equivalents.



The Company also grants to the Grantee a Dividend Equivalent Right with respect
to the Units, whereby if on any date the Company shall pay any dividend or other
distribution on Shares (other than a dividend in Shares), then with respect to
each Unit, an amount equal to the amount of the dividend or distribution per
Share shall be credited to the account of the Grantee maintained on the books of
the Company (the “Dividend Equivalents”), and shall be paid to the Grantee (in
cash or Shares, in the discretion of the Committee) at the time the Vested Units
related to such dividend or other distribution are converted in accordance with
Section 5 below. If the underlying Units are forfeited, the Grantee shall have
no right to the Dividend Equivalents related to such forfeited Units and shall
forfeit such Dividend Equivalents as well.






--------------------------------------------------------------------------------




5.
Form and Timing of Payment.



Subject to the conditions hereinafter set forth, upon the vesting of the Units,
or as soon as practicable following vesting, but in no event later than sixty
(60) days after the Vesting Date of such Units, the Company shall convert the
Vested Units into the number of whole Shares equal to the number of Vested
Units, and shall deliver such Shares to the Grantee or the Grantee’s personal
representative. Shares shall only be delivered under this Section 5 if the
Grantee or the Grantee’s personal representative has made appropriate
arrangements with the Company in accordance with Section 27 of the Plan for
applicable taxes which are required to be withheld under federal, state or local
law or the tax withholding requirement has otherwise been satisfied.


6.
No Rights of Continued Service.



Nothing herein shall confer upon the Grantee any right to remain an officer or
employee of the Company or one of its Subsidiaries, and nothing herein shall be
construed in any manner to interfere in any way with the right of the Company or
its Subsidiaries to terminate the Grantee’s service at any time.


7.
Interpretation of this Agreement.



The administration of the Plan has been vested in the Committee, and all
questions of interpretation and application of this Agreement shall be subject
to determination by a majority of the members of the Committee, which
determination shall be final and binding on Grantee.


8.
Subject to Plan.



The Units are granted subject to the terms and provisions of the Plan, which
Plan is incorporated herein by reference. In case of any conflict between this
Agreement and the Plan, the terms and provisions of the Plan shall be
controlling. Capitalized terms used herein, if not defined herein, shall be as
defined in the Plan.


9.
Adjustment of Number of Units.



The number of Units awarded pursuant to this Agreement and the Shares to be
delivered with respect to the Units shall be subject to adjustment in accordance
with Section 20 of the Plan.


10.
Repayment on Restatement.



Vested and unvested Units (and any Shares delivered upon conversion of the
Vested Units) are subject to forfeiture in order to satisfy amounts recoverable
by the Company that the Committee determines pursuant to the Policy for
Repayment on Restatement of Financial Statements as may be in effect at the time
of the determination, which policy is incorporated herein by reference.






--------------------------------------------------------------------------------




11.
Restrictive Covenants.



(a)Non-Disclosure.


(i)During the Grantee’s employment with the Company, the Company shall grant the
Grantee otherwise prohibited access to the Company’s trade secrets and
confidential information which is not known to the Company’s competitors or
within the Company’s industry generally, which was developed by the Company over
a long period of time and/or at the Company’s substantial expense, and which is
of great competitive value to the Company. “Confidential Information” includes
all trade secrets, inventions and confidential and proprietary information of
the Company including, but not limited to, the following: all documents or
information, in whatever form or medium, concerning or relating to any of the
Company’s discoveries; designs; plans; strategies; models; processes;
techniques; technical improvements; development tools or techniques;
modifications; formulas; patterns; devices; data; product information;
manufacturing and engineering processes, data and strategies; operations;
products; services; business practices; policies; training manuals; principals;
vendors and vendor lists; suppliers and supplier lists; customers and potential
customers; contractual relationships; research; development; know-how; technical
data; software; product construction and product specifications; project
information and data; developmental or experimental work; plans for research or
future products; improvements; interpretations, and analyses; database schemas
or tables; infrastructure; marketing methods; finances and financial information
and data; business plans; marketing and sales plans and strategies; budgets;
pricing and pricing strategies; costs; customer and client lists and profiles;
customer and client nonpublic personal information; business records; audits;
management methods and information; reports, recommendations and conclusions;
and other business information disclosed or made available to the Grantee by the
Company, either directly or indirectly, in writing, orally, or by drawings or
observation. “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, information that (A) is generally
available to the public on the Date of Grant or (B) becomes generally available
to the public other than as a result of a disclosure not otherwise permissible
hereunder. Throughout the Grantee’s employment with the Company and thereafter:
(x) the Grantee shall hold all Confidential Information in the strictest
confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all policies of the Company
protecting the Confidential Information; and (y) the Grantee shall not, directly
or indirectly, utilize, disclose or make available to any other person or
entity, any of the Confidential Information, other than in the proper
performance of the Grantee’s duties.


(ii)If the Grantee shares Confidential Information with outside persons, other
than as required to comply with applicable laws and as necessary to manage the
Grantee’s personal finances or in accordance with the exceptions contained in
this Section 11(a), the Grantee may be subject to the Grantee’s rights hereunder
being forfeited upon a determination by the Committee that the Grantee has
violated this Section 11. Nothing in this Agreement prohibits the Grantee from
reporting possible violations of U.S. federal or state law or regulations to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, making other disclosures that are protected under the
whistleblower provisions of U.S. federal




--------------------------------------------------------------------------------




or state law or regulation, or participating in an investigation or proceeding
conducted by any governmental or law enforcement agency or entity. The Grantee
does not need the prior authorization of the Company to make any such reports or
disclosures, and the Grantee is not required to notify the Company that the
Grantee has made such reports or disclosures.


(iii)This Agreement also does not prohibit the disclosure of a trade secret (as
that term is defined under applicable law) that: (A) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, where such disclosure is made solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. If the Grantee files a lawsuit for reporting a
suspected violation of the law, the Grantee may disclose the trade secret to the
Grantee’s attorney and use the trade secret in the court proceeding if the
Grantee files any document containing the trade secret under seal and does not
disclose the trade secret except pursuant to court order.


(b)Non-Competition. In consideration for (i) this Agreement and the payments and
benefits provided herein; (ii) the Company’s promise to provide Confidential
Information to the Grantee, (iii) the substantial economic investment made by
the Company in the Confidential Information and the goodwill of the Company,
(iv) the Company’s employment of the Grantee, and (v) the compensation and other
benefits provided by the Company to the Grantee, to protect the Company’s
Confidential Information and the business goodwill of the Company, the Grantee
agrees to the following restrictive covenants and the covenants set forth in
Sections 11(c), (d), (e), and (f). During the Grantee’s employment and for a
twelve (12) month period subsequent to the date of the Grantee’s termination of
employment (the “Restricted Period”), the Grantee agrees he or she will not,
directly or indirectly, absent the express, written consent of the Chief
Executive Officer of the Company (the “CEO”) or the Chairman of the Committee
(the “Chairman”), or either of their respective designees, become or serve as,
directly or indirectly, a director, officer, employee, owner, partner, advisor,
agent, or consultant with, or engage in, any business that manufactures,
provides or sells rail manufacturing, rail maintenance, rail leasing or rail
management, tank or freight railcars, railcar parts or heads, or highway
products, shipper services, and all other products and services provided, or
seriously pursued, by the Company or its Affiliates during the period from the
Date of Grant through the date of the Grantee’s termination of employment, in
any state, or similar geographic territory, in which the Company or any of its
Affiliates operate as of the date of the Grantee’s termination of employment and
for which the Grantee performed services, had responsibility or received
Confidential Information (“Restricted Territory”). Further, for a twelve (12)
month period after the Grantee’s termination of employment, the Grantee agrees
not to serve as a consulting or testifying expert for any third party in any
legal proceedings (including arbitration or mediation) or threatened legal
proceedings involving the Company, unless called to do so by the Company or an
Affiliate. The Grantee agrees to notify the CEO in writing, with a copy of such
notice to the Chairman, in the event the Grantee accepts employment or service
of any nature with any person, business, or entity during the Restricted Period.






--------------------------------------------------------------------------------




(c)Non-Solicitation. During the Restricted Period, other than in connection with
the Grantee’s duties for the Company, the Grantee shall not, and shall not use
any Confidential Information to, directly or indirectly, either as a principal,
manager, agent, employee, consultant, officer, director, stockholder, partner,
investor or lender or in any other capacity, and whether personally or through
other persons, (i) solicit business, or attempt to solicit business, from any
Client or Prospective Client, (ii) interfere with, or attempt to interfere with,
the Company’s relationship, contracts or business with any Client or Prospective
Client or Supplier, or (iii) induce or persuade in any manner, or attempt to
induce or persuade, any Client or Prospective Client or Supplier to curtail or
cancel any business or contracts with the Company. This restriction applies only
to business which is in the scope of services or products provided by the
Company. “Client or Prospective Client” means any client or prospective client
with whom the Company did business or who the Company solicited within the 24
month period preceding the Grantee’s termination of employment, and who or
which: (A) the Grantee contacted, called on, serviced or did business with
during the Grantee’s employment with the Company; (B) the Grantee learned of as
a result of the Grantee’s employment with the Company; or (C) about whom the
Grantee received Confidential Information. “Supplier” means any person or entity
that provided goods or services to the Company at any time during the two (2)
year period before the Grantee’s termination of employment.


(d)Non-Recruitment. During the Restricted Period, other than in connection with
the Grantee’s duties for the Company, the Grantee shall not, and shall not use
any Confidential Information to, on behalf of the Grantee or on behalf of any
other person or entity, directly or indirectly, hire, solicit, induce, recruit,
engage, go into business with, or attempt to hire, solicit, induce, recruit,
engage, go into business with, or encourage to leave or otherwise cease his/her
employment with the Company, any individual who is an employee or independent
contractor of the Company or who was an employee or independent contractor of
the Company within the twelve (12) month period prior to the Grantee’s
termination of employment.


(e)Non-Disparagement. The Grantee agrees that the Company’s goodwill and
reputation are assets of great value to the Company which have been obtained and
maintained through great costs, time and effort. Therefore, during the Grantee’s
employment and after the Grantee’s termination of employment for any reason, the
Grantee shall not in any way disparage, libel or defame the Company, its
business or business practices, its products or services, or its stockholders,
managers, officers, directors, employees, investors or Affiliates. Nothing in
this Section 11(e) is intended to interfere with the Grantee’s right to engage
in the conduct set forth in Section 11(a)(ii) or (iii).


(f)Remedies. By acceptance of this Agreement, the Grantee acknowledges that the
geographic scope and duration of the restrictions and covenants contained in
this Section 11 are fair and reasonable in light of (i) the nature and wide
geographic scope of the operations of the Company’s business; (ii) the Grantee’s
level of control over and contact with the business in the Restricted Territory;
and (iii) the amount of compensation and Confidential Information that the
Grantee is receiving in connection with the Grantee’s employment with the
Company. If the Grantee violates any of the restrictions contained in this
Section 11, the Restricted Period shall be suspended and shall not run in favor
of the Grantee until such time that the Grantee cures the violation to the
satisfaction of the Company and the period of time in which the Grantee is in
breach shall be added to the Restricted Period applicable to such covenant(s).
Further, by executing this Agreement, the Grantee acknowledges that the
restrictions contained in this Section 11, in view of the nature of the
Company’s




--------------------------------------------------------------------------------




businesses, are reasonable and necessary to protect their legitimate business
interests, business goodwill and reputation, and that any violation of these
restrictions would result in irreparable injury and continuing damage to the
Company. Accordingly, by executing this Agreement, the Grantee acknowledges and
agrees that, in the event of the Grantee’s breach or threatened breach of the
provisions in this Section 11, the Company shall be entitled to a temporary
restraining order and injunctive relief restraining the Grantee from the
commission of such breach or threatened breach, without the necessity of
establishing irreparable harm or the posting of a bond, and to recover from the
Grantee, damages incurred by the Company as a result of the breach, as well as
the Company’s attorneys’ fees, costs and expenses related to such breach or
threatened breach. In addition, in the event the Grantee violates any of the
restrictions contained in this Section 11, all benefits under this Agreement
shall immediately cease, no additional Shares will be due to the Grantee
pursuant to the Agreement and any Restricted Stock Units that vested shall be
forfeited, and, to the extent the Grantee has previously received Shares
pursuant to this Agreement, upon written demand by the Company, the Grantee must
immediately repay the Company the Shares previously received (or the value
thereof as of such date, if the Shares have been sold or otherwise disposed of
by the Grantee). Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys’ fees, and costs. The existence of any claim or cause
of action by the Grantee against the Company, whether predicated on this
Agreement, the Plan or otherwise, shall not constitute a defense to the
enforcement by the Company of the restrictive covenants contained in this
Section 11, or preclude injunctive relief.


12.
Entire Agreement.



This Agreement together with the Plan supersede any and all other prior
understandings, negotiations and agreements, either oral or in writing, between
the parties with respect to the subject matter hereof and constitute the sole
and only agreements between the parties with respect to the said subject matter.
The Grantee acknowledges that the Grantee is relying solely on the Grantee’s own
judgment in entering into this Agreement, and not on any communications,
promises, or representations of the Company or its agent, except as expressly
contained in this Agreement. The Committee may amend this Agreement without the
Grantee’s consent provided that it concludes that such amendment is not
materially adverse to the Grantee, or is permitted under Section 20 of the Plan.
Except as provided by the immediately preceding sentence, no change or
modification of this Agreement shall be valid or binding upon the parties unless
the change or modification is in writing and signed by the parties.


13.
Law Governing.



This Agreement shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas (excluding any conflict of laws rule or principle
of Texas law that might refer the governance, construction, or interpretation of
this Agreement to the laws of another state).






--------------------------------------------------------------------------------




14.
Notice.



Any notice required or permitted to be delivered hereunder shall be in writing
and shall be deemed to be delivered only when actually received by the Company
or the Grantee, as the case may be, at the addresses set forth below (or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith):


(a)
Notice to the Company shall be sent electronically to compensation@trin.net or
in hard copy addressed and delivered as follows: Trinity Industries, Inc., 2525
Stemmons Freeway, Dallas, Texas 75207, Attention: Corporate Benefits Department.

(b)
Notice to the Grantee shall be sent electronically to the Grantee’s Company
e-mail address or, in hard copy addressed and delivered to the Grantee’s address
then on file with the Company.



15.
Code Section 409A.



The parties intend this Agreement to be exempt from or compliant with the
requirements of Section 409A of the Code and agree to interpret this Agreement
at all times in accordance with such intent. Notwithstanding the foregoing, the
Company makes no representations, warranties, or guarantees regarding the tax
treatment of this Agreement under Section 409A of the Code or otherwise, and has
advised the Grantee to obtain his or her own tax advisor regarding this
Agreement.


16.
Acceptance.



The grant of the Units under this Agreement is subject to and conditioned upon
the Grantee’s electronic acceptance of the terms hereof.


* * * * * * * *








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
Date of Grant.




Trinity Industries, Inc.
 
 
 
 
By:_____________________________________
 
 
[Name]
 
 
[Title]
 
GRANTEE
 
Name:







